DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/936,972, 17/387,608, 10,708,313, 10,032,452, 10,535,348, 10,593,329, 10,748,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Baldwin et al. US 8326637 and Bellotti US 20100138416. Baldwin discloses processing multi-modal device interactions in a natural language voice services environment where one or more multi-modal device interactions are received in a natural language voice services environment that includes one or more electronic devices and the multi-modal device interactions may include a non-voice interaction with at least one of the electronic devices and include a natural language utterance relating to the non-voice interaction, context relating to the non-voice interaction and the natural language utterance may be extracted and combined to determine an intent of the multi-modal device interaction.  Bellotti discloses provides a computing device that 
Prior art of record does not disclose, in single or in combination, a data processing system comprising hardware circuitry and memory to: receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a computing device; parse the input audio signal to identify a request and a trigger keyword corresponding to the request; generate, based on at least one of the request and the trigger keyword, a first action data structure; select, based on at least one of the request and the trigger keyword, a content item via a real-time content selection process; identify a first candidate interface and a second candidate interface within a threshold distance of the computing device; select, based on a policy, the first candidate interface as a selected interface to present the content item; provide the content item for delivery in a modality compatible with the selected interface selected based on the policy; and transmit the content item in the modality to deliver the content item for presentation via the selected interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468